Exhibit 10.1

 

Name: Sylvia Metayer

 

SEPARATION AGREEMENT

 

The purpose of this Separation Agreement including Exhibit A and Exhibit B,
referred to as the “Agreement”) is to set forth the terms of your separation
from Houghton Mifflin Company (the “Company”). Payment of the Severance Benefits
described below is contingent on your agreement to and compliance with the terms
of this Agreement, as set forth below.

 

1. Separation of Employment. Your employment with the Company will end on July
31, 2005 (the “Separation Date”), which shall be treated as the termination of
your employment for all purposes (including without limitation all benefit plans
and agreements and all employment references) unless otherwise stipulated in
this Separation Agreement. Your responsibilities for the Assessment Group prior
to this Agreement have been reassigned. From the date of this Agreement through
July 31, 2005, you will continue to provide Executive services to the Company as
discussed, including representing the Company as a member of the board of
directors of the SIIA and the MTF. You acknowledge that from and after July 31,
2005, you shall have no authority to, and shall not, represent yourself as an
employee or agent of the Company or incur any expenses on the Company’s behalf
without the Company’s express, prior approval.

 

2. Severance Benefits. In exchange for the promises and obligations set forth in
this Agreement, and beginning as soon as practicable following your timely
execution of this Agreement and the expiration of the rescission period
described in Section 6 without your revocation, the Company will provide you
with the following Severance Benefits:

 

(i) You are a participant in employee benefit plans and policies of general
application. As of the Separation Date, you are entitled to receive the benefits
of these plans and policies in accordance with their terms, as set forth in the
statement, attached as Exhibit A, from James Kennedy, Vice President, Benefits.

 

(ii) The following individual agreements between you and the Company –-
Employment letter dated September 19, 2002 (“Employment Agreement”), letter
dated September 15, 2003, amending the Employment Agreement (“Compensation
Agreement”), and letter agreement dated September 17, 2003, pertaining to
enhanced severance terms and post employment restrictions (“Enhancement
Agreement”) (collectively the “Three Agreements”)—shall continue in effect in
accordance with their terms, except that the following terms supersede any
inconsistent provisions of the Three Agreements:

 

  (a) The duration of severance pay to which you are entitled under section
3.(d) of the Enhancement Agreement will be reduced from 24 months to 21 months,
commencing August 1, 2005, and further described in section 1 of Exhibit A.



--------------------------------------------------------------------------------

  (b) The Enhancement Agreement is amended as follows:

 

The terms “Company” and “Affiliates” refer only to Houghton Mifflin Company
(“Houghton Mifflin”), its operational divisions and subsidiaries. The term
“employee” refers to any person in the employ of Houghton Mifflin, its
operational divisions and subsidiaries.

 

The covenants in Paragraph 1(d)(i) shall only apply in the United States, and
shall only apply to basal educational publishing in the K-12 market. However,
during the Non-Competition Period, you will seek prior written approval to work
for a direct competitor of any division or subsidiary of Houghton Mifflin not
operating in basal educational publishing in the K-12 market in the United
States, which approval shall not be unreasonably withheld.

 

During the Non-Competition Period, you will seek prior written approval to hire
any Person who is or was employed by Houghton Mifflin, its operational divisions
and its subsidiaries, at any time within the preceding six months, provided
however that in the case of former employees who were involuntarily separated,
such approval shall not be unreasonably withheld, and in the specific case of
Jerome Lalin and Iwan Streichenberger, no post-employment restrictions shall
apply.

 

(iii) You shall be entitled to receive a cash bonus payment of $120,000 in Q1 of
2006, in lieu of participation in the Company’s 2005 Management Incentive Plan
as further described in section 1 of Exhibit A.

 

(iv) The options you hold under the Company’s 2003 Stock Option Plan, reflected
in your Class A Option Certificate dated December 19, 2003, are hereby amended
and restated as set forth in a new Class A Option Certificate approved by the
Board of Directors of the Company on April 6, 2005, in the form attached as
Exhibit B.

 

(v) You may retain your laptop computer.

 

3. Confidentiality. You expressly acknowledge and agree to the following:

 

(i) The confidentiality obligations you have pledged to the Company as set forth
in section 1 of the Enhanced Agreement and as may additionally appear in the
Three Agreements, are incorporated herein and shall survive the signing of this
Agreement, and you hereby reaffirm your obligation to fully abide by said
provisions.

 

(ii) All information relating in any way to this Agreement, including the terms
and amount of financial consideration provided for in this Agreement, shall be
held confidential by you and shall not be publicized or disclosed to any person
(other than an immediate family member, legal counsel or financial advisor,
provided that any such individual to whom disclosure is made agrees to be bound
by these

 

2



--------------------------------------------------------------------------------

confidentiality obligations), business entity or government agency except as
required by law, except that nothing in this paragraph shall prohibit you from
participating in an investigation with a state or federal agency.

 

4. Future Cooperation. You agree that you will make yourself available to the
Company either by telephone or, if the Company believes necessary, in person
upon reasonable notice, to assist the Company in connection with any matter
relating to services performed by you on behalf of the Company prior to the
Separation Date. You further agree that you will cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought or threatened in the future against or on behalf of the
Company, its directors, shareholders, officers, or employees. The Company shall
reimburse you for reasonable documented travel expenses incurred should your
presence be required in person. Your cooperation in connection with such claims
or actions shall include, without limitation, your being available to meet with
the Company to prepare for any proceeding (including depositions), to provide
affidavits, to assist with any audit, inspection, proceeding or other inquiry,
and to act as a witness in connection with any litigation or other legal
proceeding affecting the Company. You further agree that for two years from the
date you sign this Agreement, should you be contacted by any individual, or by
any person representing such individual, who notifies you that he or she is in
litigation adverse to Houghton Mifflin or is considering bringing a claim
adverse to Houghton Mifflin, you will not discuss such litigation or such claim
with that individual or his or her representative nor voluntarily assist such
individual in bringing a claim against Houghton Mifflin. You will use your best
efforts to notify Houghton Mifflin of such contact within five business days.
This provision does not prevent you from having contact not related to assisting
in the development of a claim against the Company.

 

5. Release of Claims.

 

(i) By signing this Agreement, you, on behalf of yourself, your agents, heirs,
survivors, successors and assigns (“Executive’s Released Parties”), and Houghton
Mifflin Company and its subsidiaries, divisions, affiliates, officers,
directors, employees, agents, representatives, predecessors, successors and
assigns (“Company’s Released Parties”), hereby mutually waive their respective
rights to assert any and all forms of legal Claims of any kind whatsoever,
whether known or unknown, arising from the beginning of time through the date of
execution of this Separation Agreement (“Execution Date”), against the other.
With the sole and limited exceptions set forth below, for purposes of this
Release of Claims (“Release”) the words “Claim” and “Claims” are intended to be
as broad as the law allows and mean any and all charges, complaints and other
forms of action against the Company, seeking any form of relief including,
without limitation, equitable relief (whether declaratory, injunctive or
otherwise), the recovery of any damages, or any other form of monetary recovery
whatsoever (including, without limitation, back pay, front pay, compensatory
damages, emotional distress damages, punitive damages, attorneys fees and any
other costs) against the Company’s Released Parties or the Executive’s Released
Parties, including, without limitation:

 

  (a) Claims under any state or federal discrimination fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Separation Date), including the Age Discrimination
in Employment Act;

 

3



--------------------------------------------------------------------------------

  (b) Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Separation Date);

 

  (c) Claims under any state or federal common law theory; and

 

  (d) any other Claims arising under any other state or federal law.

 

(ii) You expressly acknowledge that, but for your agreement to this mutual
Release, you would not be receiving the Severance Benefits being provided to you
under the terms of this Agreement.

 

(iii) Notwithstanding the foregoing, excluded from the scope of this release of
claims, are (a) any right to defense and/or indemnification that you have under
the by-laws of Houghton Mifflin or the charter or by-laws of Houghton Mifflin
Holdings, Inc., or under any existing written agreement with them or any of
their Affiliates, or any policy of directors and officers liability insurance
providing indemnification for you against third party claims, (b) any vested
rights under any benefit plan of Houghton Mifflin (including without limitation
the Houghton Mifflin Holdings, Inc. 2003 Deferred Compensation Plan) in which
you were participating on the Separation Date, and (c) any rights to interpret
or enforce this Agreement, and any rights related to payments to be made under
the terms of this Agreement.

 

(iv) Supplemental Affirmation of Release. On or within five days following the
Separation Date, in exchange for the Severance Benefits set forth above, you
agree to execute the Supplemental Affirmation of Release attached hereto as
Exhibit C.

 

6. ADEA Waiver Information/Rescission Period. It is the Company’s intent to make
certain that you fully understand the provisions and effects of this Agreement,
including the Release of Claims. To that end, you have been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Agreement. Also, because you are over the age of 40, and
consistent with the provisions of the ADEA, the Company is providing you with
twenty-one (21) days in which to consider and accept the terms of this Agreement
by signing below and returning it to The General Counsel at Houghton Mifflin
Company. In addition, you may rescind your assent to this Agreement if, within
seven (7) days after you sign this Agreement, you notify the General Counsel in
writing of your decision to rescind.

 

4



--------------------------------------------------------------------------------

7. No Compensation Owing. You agree that, with the exception of your wages
through July 31, 2005, which shall be paid to you in accordance with Company
policy and applicable law; deferred compensation, if payable, under the terms of
the Houghton Mifflin Holdings, Inc. 2003 Deferred Compensation Plan; and
reimbursement for approved business expenses incurred on behalf of the Company
prior to July 31, 2005, which shall be paid to you in accordance with Company
policy; you are not owed any compensation from the Company whatsoever, including
but not limited to wages, commissions, holiday pay, vacation pay, severance pay,
stock options, stock or bonuses (except as expressly set forth in Exhibit A and
plans and agreements referred to therein).

 

8. Entire Agreement/Waiver/Choice of Law/Jury Waiver.

 

(i) You acknowledge and agree that this Agreement supersedes any and all prior
or contemporaneous oral and/or written agreements between you and the Company,
and sets forth the entire agreement between you and the Company, except as set
forth herein. No variations or modifications of this Agreement shall be deemed
valid unless reduced to writing and signed by you and the Company.

 

(ii) The failure of you or the Company to seek enforcement of any provision of
this Agreement in any instance or for any period of time shall not be construed
as a waiver of such provision or of your or the Company’s right to seek
enforcement of such provision in the future.

 

(iii) This Agreement shall be deemed to have been made in Massachusetts, shall
take effect as an instrument under seal within Massachusetts, and shall be
governed by and construed in accordance with the laws of Massachusetts, without
giving effect to conflict of law principles.

 

(iv) Both parties hereby agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in Massachusetts in a court of competent jurisdiction, or by mutual
agreement by arbitration in accordance with the national employment rules, and
under the administration of the American Arbitration Association, and both
parties further acknowledge that venue for such actions shall lie exclusively in
Massachusetts.

 

(v) The provisions of this Agreement are severable, and if for any reason any
part hereof shall be found to be unenforceable, the remaining provisions shall
be enforced in full.

 

9. Voluntary Agreement. By executing this Agreement, you are acknowledging that
you have been afforded sufficient time to understand the terms and effects of
this Agreement, that your agreements and obligations hereunder are made
voluntarily, knowingly and without duress, and that neither the Company nor its
agents or representatives have made any representations inconsistent with the
provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

To accept the terms of this Agreement, please sign, date and return the enclosed
copy of this Agreement to your Human Resources Representative at Houghton
Mifflin Company within twenty-one (21) days.

 

Houghton Mifflin Company

         

Confirmed, Agreed and Acknowledged:

By:  

/s/ Paul D. Weaver

         

Sylvia Metayer

               

Printed Name

Dated: May 17, 2005

                           

/s/ Sylvia Metayer

               

Signature

               

Dated: May 17, 2006

 

6



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

EXHIBIT A

MEMORANDUM

 

TO:    Sylvia Metayer FROM:    James F. Kennedy, Corporate Vice President DATE:
   April 8, 2005 SUBJECT:    Payments and Benefits at Separation from Houghton
Mifflin Company

 

You will separate from service on, and receive your regular salary through, July
31, 2005. You are also eligible to receive the following payments and benefits.

 

1. With the Execution of a Release

 

Salary Continuation

 

In accordance with Section 3.(d) of your Enhancement Agreement, as amended, you
will receive twenty-one months of salary continuation, from August 1, 2005
through April 30, 2007, at your current salary of $400,000 per year. These
payments (totaling $699,999.93 in the aggregate) will be made by the Payroll
Department on the normal salary payment dates; payments are currently made
monthly on the 12th day of each month (or, if that date falls on a weekend, on
the preceding business day), but the Company intends to convert all employees to
a bi-weekly payment schedule on or about September 2005. Taxes will be withheld
from these payments in accordance with, and to the extent required by,
applicable tax laws; the net payments after taxes will be deposited directly to
your United States bank account. With respect to these amounts, no acceleration
or change in the time or form of payment shall be permitted, and the Company
shall not set aside outside of the United States any assets to fund the payments
or otherwise fund them.

 

Management Incentive Payment for 2005

 

You will receive a payment of $120,000 representing (i) your Target bonus under
the 2005 Management Incentive Plan, (ii) prorated to reflect a six-month period
of employment in 2005. This payment will be paid at the same time in 2006 that
payments are made to other employees covered under the Plan, which we expect to
be in March 2006; applicable taxes will be withheld.

 

Medical, Dental, and Vision Insurance

 

You are enrolled in the Blue Care Elect PPO medical plan, the Aetna PPO dental
plan, and the Vision Service Plan vision plan, and you have elected Family
coverage. Your coverages will continue through July 31, 2005, the end of the
month of your separation from service. If you elect COBRA continuation, your
coverages will continue through April 30, 2007 at the active employee
contribution rates. You will receive COBRA election information from CobraServ
at a later date.



--------------------------------------------------------------------------------

You must elect COBRA continuation to continue your medical, dental and vision
coverage; the premiums will not be taken from your separation payment.
Furthermore, your election of coverage will not be communicated to the health
plans until we have been notified by CobraServ of receipt of your first premium
payment.

 

Relocation Costs

 

You will be eligible for the normal benefits provided under the Company’s
Executive Relocation Policy as it would apply for your move back to France,
provided such move occurs no later than December 31, 2005. Provided that all
required documentation of the costs of such move is submitted to the Company no
later than December 31, 2005, all benefits to which you are so entitled shall be
paid no later than March 1, 2006.

 

Tax Advice and Tax Return Preparation Costs

 

The Company will reimburse you for up to $10,000 of the costs that you incur for
tax advice and tax return preparation for 2004 and 2005. Provided that all
required documentation of such costs is submitted to the Company no later than
December 31, 2005, all reimbursements to which you are so entitled shall be paid
no later than March 1, 2006.

 

2. Without a Release

 

Medical, Dental, and Vision Insurance

 

Your medical, dental and vision coverages will automatically continue through
July 31, 2005. If you elect COBRA continuation, your coverages will continue
through April 30, 2007 at 102% of the full cost.

 

With or Without a Release

 

Deferred Compensation Plan Distribution

 

Effective July 31, 2005, you shall be deemed to be a terminated participant in
the Houghton Mifflin Holdings, Inc. 2003 Deferred Compensation Plan. As soon as
administratively practicable following your separation date, but in no event
later than September 30, 2005, you will receive a distribution of Common Shares
based on the Stock Units credited to your Stock Subaccount under the Plan at
July 31, 2005, and at that time you will cease to be a participant in the Plan.
You will also receive an explanation of the distribution, its tax implications,
and the applicable tax withholdings.



--------------------------------------------------------------------------------

Life Insurance

 

You are covered under an Executive Life Insurance policy issued in your name,
and the Company will continue to pay the premiums on that policy through July
31, 2005. You may elect to continue the policy beyond that date by paying the
premiums to Pacific Life Insurance Company yourself.

 

Retirement Plan

 

You have been a participant in the Retirement Plan. The Company’s contributions
to your Retirement Plan account will continue through July 31, 2005. You are
fully vested in the Retirement Plan, and you will receive information from the
Retirement Service Center on the options available to you for the distribution
of your account balance.

 

Supplemental Executive Retirement Plan

 

You have been a participant in the Supplemental Executive Retirement Plan. Your
benefits under the Plan reflect your prior service with Vivendi Universal
Publishing, and you will continue to accrue benefits under the Plan through July
31, 2005. Effective July 31, 2005, you shall be deemed to be a terminated
participant in the Plan. You are fully vested in the Plan, and you will receive
information from the Retirement Service Center on the procedures to follow to
obtain the distribution of your benefits; provided that you complete and return
the required materials to the Service Center by July 31, 2005, the full
distribution of your benefits will be made by September 30, 2005, and at that
time you will cease to be a participant in the Plan.



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

EXHIBIT B

CLASS A OPTION CERTIFICATE

 

Optionee: Sylvia Metayer

 

This Option and any securities issued upon exercise of this Option are subject
to restrictions on voting and transfer and requirements of sale and other
provisions as set forth in the Stockholders Agreement among Houghton Mifflin
Holdings, Inc., Houghton Mifflin Company, and certain other investors, dated as
of December 30, 2002, as amended from time to time (the “Stockholders
Agreement”) (this Option and any securities issued upon exercise of this Option
constitute Management Shares as defined therein).

 

HOUGHTON MIFFLIN HOLDINGS, INC.

 

STOCK OPTION

 

CLASS A OPTION CERTIFICATE

 

This stock option (the “Agreement”) is granted by Houghton Mifflin Holdings,
Inc., a Delaware corporation (“Holdings”), to the Optionee, pursuant to
Holdings’ 2003 Stock Option Plan, as amended from time to time (the “Plan”).

 

Whereas, the Optionee will be ending her employment with Holdings and its
subsidiaries as of July 31, 2005; and

 

Whereas, this Agreement amends and restates in its entirety the option
certificate and agreement previously issued by Holdings to the Optionee in
connection with the option granted on July 1, 2003 (the “Grant Date”); and

 

Whereas, the option certificate previously issued to the Optionee is superseded
in all respects by this Agreement.

 

1. Grant of Option. This certificate evidences the grant by Holdings on the
Grant Date to the Optionee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following shares of
Class A-10 Common Stock of Holdings as set forth below in the following prices
per share.

 

(a) 1,174 shares of Class A-10 Common Stock of Holdings, par value $.001 per
share, at $100.00 per share (the “Tranche 1 Options”);

 

(b) 1,174 shares of Class A-10 Common Stock of Holdings, par value $.001 per
share, at $100.00 per share (the “Tranche 2 Options”); and

 

(c) 1,174 shares of Class A-10 Common Stock of Holdings, par value $.001 per
share, at $100.00 per share (the “Tranche 3 Options” and together with the
Tranche 1 Options and Tranche 2 Options, the “Options”).

 

The Option evidenced by this certificate is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).



--------------------------------------------------------------------------------

2. Vesting.

 

(a) The Tranche 1 Options are fully vested and exercisable as of the date
hereof.

 

(b) The Tranche 2 Options are eligible to vest as of the date hereof and shall
vest and become exercisable upon the earlier of (i) a Tranche 2 Vesting Event or
(ii) the seventh anniversary of the Grant Date.

 

(c) The Tranche 3 Options are eligible to vest as of the date hereof and shall
vest and become exercisable upon the earlier of (i) a Tranche 3 Vesting Event or
(ii) the seventh anniversary of the Grant Date.

 

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. The latest date
on which this Option may be exercised (the “Final Exercise Date”) is the date
which is the tenth (10th) anniversary of the Grant Date, subject to earlier
termination in accordance with the terms and provisions of the Plan and this
Agreement. Notwithstanding Section 8(b)(1) of the Plan, in the event that the
Optionee’s employment is terminated for any reason other than by the Company for
Cause, vested options (determined in accordance with Section 2) shall remain
exercisable until July 1, 2006, at which time, any unexercised Options shall be
forfeited automatically.

 

4. Forfeiture. Notwithstanding Sections 8(a) and 8(b)(2) of the Plan, the
Tranche 2 Options or Tranche 3 Options which are eligible to vest (the “Eligible
Options”) as of the date on which the Optionee’s employment with the Company or
its Subsidiaries is terminated for any reason other than by the Company for
Cause shall not be forfeited upon such termination, and shall continue to be
eligible to vest upon the occurrence of a Tranche 2 Vesting Event or Tranche 3
Vesting Event, as applicable, until July 1, 2006. All Eligible Options that have
not vested prior to such date by virtue of the occurrence of a Tranche 2 Vesting
Event or a Tranche 3 Vesting Event, as applicable, and all vested options which
are not yet exercised prior to such date will terminate automatically

 

5. Representations and Warranties of Optionee.

 

Optionee represents and warrants that:

 

(a) Authorization. Optionee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform Optionee's obligations
hereunder. This Agreement has been duly executed and delivered by Optionee and
is the legal, valid, and binding obligation of Optionee enforceable against
Optionee in accordance with the terms hereof.



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery, and performance by Optionee of this
Agreement and the consummation by Optionee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which Optionee
is subject, (ii) violate any order, judgment or decree applicable to Optionee,
or (iii) conflict with, or result in a breach of default under, any term or
condition of any agreement or other instrument to which Optionee is a party or
by which Optionee is bound.

 

(c) No Other Agreements. Except as provided by this Agreement, the Stockholders
Agreement and the Plan, Optionee is not a party to or subject to any agreement
or arrangement with respect to the voting or transfer of this Option or the
shares of common stock issued upon exercise hereof.

 

(d) Thorough Review, etc. Optionee has thoroughly reviewed the Plan and this
Agreement in their entirety. Optionee has had an opportunity to obtain the
advice of counsel (other than counsel to Holdings, Houghton Mifflin Company or
their Affiliates) prior to executing this Agreement, and fully understands all
provisions of the Plan and this Agreement.

 

6. Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Stockholders Agreement and
the transfer and other restrictions, rights, and obligations set forth therein,
and Optionee further acknowledges that, as a condition to receiving this Option,
Optionee must execute, join and become party to the Stockholders Agreement as a
Manager (as such term is defined in the Stockholders Agreement).

 

7. Legends. Certificates evidencing any shares issued upon exercise of the
Option granted hereby may bear the following legends, in addition to any legends
which may be required by the Stockholders Agreement:

 

“The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged, or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.”

 

8. Withholding. No shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
Holdings an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to Holdings with respect to such taxes.

 

9. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee's lifetime only by the Optionee.



--------------------------------------------------------------------------------

10. Status Change. Upon the termination of the Optionee's employment with, or
other service to, Holdings or its Subsidiaries, this Option shall continue or
terminate, as and to the extent provided in the Plan, excerpt as provided in
Sections 3 and 4 above.

 

11. Effect on Employment. Neither the grant of this Option, nor the issuance of
shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of Holdings, Houghton Mifflin Company or their
Affiliates, affect the right of Holdings, Houghton Mifflin Company or their
Affiliates to discharge or discipline such Optionee at any time, or affect any
right of such Optionee to terminate his or her employment at any time.

 

12. Indemnity. Optionee hereby indemnifies and agrees to hold Holdings harmless
from and against all losses, damages, liabilities and expenses (including
without limitation reasonable attorneys fees and charges) resulting from any
breach of any representation, warranty, or agreement of Optionee in this
Agreement or any misrepresentation of Optionee in this Agreement.

 

13. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Stock Option has been
furnished to the Optionee. By exercising all or any part of this Stock Option,
the Optionee agrees to be bound by the terms of the Plan and this Option. In the
event of any conflict between the terms of this Option and the Plan, the terms
of this Option shall control.

 

14. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan and the Stockholders Agreement, and, as used herein, the following
terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Cash Value” shall mean in the case of cash the actual amount of such cash, and
in the case of Publicly Traded Securities, the closing price of such Publicly
Traded Securities on the day of the closing of the Sale Transaction, or if such
day is a weekend or holiday, the closing price of the Publicly Traded Security
on the most recent full trading day on the exchange or market on which the
Publicly Traded Securities are traded or quoted. The closing price of a Publicly
Traded Security for any day shall be the last reported sale price or, in case no
such reported sale takes place on such day, the average of the closing bid and
asked prices for such day, in each case (i) on the principal national securities
exchange on which the Publicly Traded Securities are listed or to which the
Publicly Traded Securities are admitted to trading, or (ii) if the Publicly
Traded Securities are not listed or admitted to trading on a national securities
exchange, on the Nasdaq National Market or any comparable system, as applicable.



--------------------------------------------------------------------------------

“Consideration” shall mean cash and/or Publicly Traded Securities.

 

“Equity Purchase Price” shall mean $619,837,151.

 

“Initial Public Offering” shall mean the occurrence of each of (i) the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, covering the common stock of Holdings, and (ii) the completion of a
sale of such common stock thereunder, which sale results in (x) Holdings
becoming a reporting company under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and (y) such Common Stock being traded on the
New York Stock Exchange (“NYSE”) or the American Stock Exchange, or being quoted
on the Nasdaq Stock Market or being traded or quoted on any other national stock
exchange or securities system.

 

“Market Value” shall mean with respect to any security publicly traded on a
national exchange or the Nasdaq National Market or any comparable system, the
number of shares of such securities multiplied by the average of the daily
closing prices for 20 consecutive trading days ending on the last full trading
day on the exchange or market on which Holdings’ Capital Stock is traded or
quoted. The closing price for any day shall be the last reported sale price or,
in case no such reported sale takes place on such day, the average of the
closing bid and asked prices for such day, in each case (i) on the principal
national securities exchange on which the shares of Common Stock are listed or
to which such shares are admitted to trading, or (ii) if the Common Stock is not
listed or admitted to trading on a national securities exchange, on the Nasdaq
National Market or any comparable system, as applicable.

 

“Option Shares” shall mean, from time to time, the aggregate number of (i)
shares of Class A-10 Common Stock that are then the subject of vested Options
under the Plan and (ii) shares of Class A–10 Common Stock that are then
outstanding as the result of the exercise of Options under the Plan (equitably
adjusted to take account of any stock dividend or other similar distribution
(whether in the form of stock or other securities or other property), stock
split or combination of shares, recapitalization, conversion, reorganization,
consolidation, split-up, spin-off, combination, repurchase, merger, exchange of
stock or other transaction or event that affects Holdings’ capital stock
occurring after the date of issuance).

 

“Original Investor Shares” shall mean the Investor Shares originally issued to
Financière Versailles S.a.r.l., a Luxembourg corporation (“Luxco”), at the
Closing and distributed by Luxco to the Investors (equitably adjusted to take
account of any stock dividend or other similar distribution (whether in the form
of stock or other securities or other property), stock split or combination of
shares, recapitalization, conversion, reorganization, consolidation, split-up,
spin-off,



--------------------------------------------------------------------------------

combination, repurchase, merger, exchange of stock or other transaction or event
that affects Holdings’ capital stock occurring after the date of issuance).

 

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

“Publicly Traded Securities” shall mean any security that is traded on the New
York Stock Exchange, American Stock Exchange or the Nasdaq National Market.

 

“Sale Transaction” shall mean: (i) any change in the ownership of the capital
stock of the Company (whether by way of sale of stock, merger, or otherwise) if,
immediately after giving effect thereto, any Person (or group of Persons acting
in concert) other than the Investors and their Affiliates will have the direct
or indirect power to elect a majority of the members of the Board, or (ii) a
sale or transfer of all or substantially all of the Company’s assets.

 

“Tranche 2 Vesting Event” shall mean (i) a Sale Transaction in which the Cash
Value of the net Consideration from such Sale Transaction with respect to
Original Investor Shares and Option Shares plus all other net Consideration paid
with respect to the Original Investor Shares and Option Shares pursuant to any
previous transaction(s) and/or cash dividend(s) of Holdings equals or exceeds
two times (2x) the Equity Purchase Price, (ii) an Initial Public Offering in
which the sum of (x) the product of initial public offering price multiplied by
the number of Original Investor Shares and Option Shares plus (y) the aggregate
amount of any net Consideration paid with respect to the Original Investor
Shares and Option Shares pursuant to any previous transaction(s) and/or Holdings
cash dividend(s), equals or exceeds two times (2x) the Equity Purchase Price, or
(iii) the first day after the Initial Public Offering on which the sum of (x)
the Market Value of the Original Investor Shares and the Option Shares plus (y)
the aggregate amount of any net Consideration paid with respect to the Original
Investor Shares and Option Shares pursuant to any previous transaction(s) and/or
Holdings cash dividend(s), equals or exceeds two times (2x) the Equity Purchase
Price. For the purposes of this definition references to any “cash dividend(s)”
shall include, without limitation, the dividend paid by Holdings on or about
October 3, 2003 to the holders of its Class L Common Stock.

 

“Tranche 3 Vesting Event” shall mean (i) a Sale Transaction in which the Cash
Value of the net Consideration from such Sale Transaction with respect to
Original Investor Shares and Option Shares plus all other net Consideration paid
with respect to the Original Investor Shares and Option Shares pursuant to any
previous transaction(s) and/or cash dividend(s) of Holdings equals or exceeds
three times (3x) the Equity Purchase Price, (ii) an Initial Public Offering in
which the sum of (x) the product of initial public offering price multiplied by
the number of Original Investor Shares and Option Shares plus (y) the aggregate
amount of any net Consideration paid with respect to the Original Investor
Shares and Option Shares pursuant to any previous transaction(s) and/or Holdings
cash dividend(s), equals or exceeds three times (3x) the Equity Purchase Price,
or (iii) the first day after the Initial Public Offering on which the sum of (x)
the Market Value of the Original Investor Shares and the Option Shares plus (y)
the aggregate amount of any net Consideration paid with respect to the Original
Investor Shares



--------------------------------------------------------------------------------

and Option Shares pursuant to any previous transaction(s) and/or Holdings cash
dividend(s), equals or exceeds three times (3x) the Equity Purchase Price. For
the purposes of this definition references to any “cash dividend(s)” shall
include, without limitation, the dividend paid by Holdings on or about October
3, 2003 to the holders of its Class L Common Stock.

 

15. General. For purposes of this Option and any determinations to be made by
the Board of Directors of Holdings hereunder, the determinations by the Board of
Directors of Holdings shall be binding upon the Optionee and any transferee.

 

IN WITNESS WHEREOF, Holdings has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

HOUGHTON MIFFLIN HOLDINGS, INC.

By:        

Name:

       

Title:

   

 

Dated: May     , 2005

Acknowledged and Agreed

  

Sylvia Metayer



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

EXHIBIT C

AFFIRMATION OF RELEASE

 

I hereby affirm the Release of Claims covenant previously signed by me as part
of a Separation Agreement, and acknowledge the validity and enforceability of
that Release of Claims as if it were signed on this date. I specifically
acknowledge that the Separation Agreement I previously signed constitutes a
valid Release of Claims up through the execution date of that Separation
Agreement and that Release of Claims remains valid whether or not I sign this
Affirmation, but acknowledge that my receipt of the Severance Benefits provided
for in Section 2 of the Agreement is contingent upon my signing this
Affirmation.

 

Confirmed, Agreed and Acknowledged:

 

Name:

 

Sylvia Metayer

Signature:

   

Dated:

   